[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2035

                      FAROUK O. MARTINS,

                    Plaintiff, Appellant,

                              v.

             CHARLES HAYDEN GOODWILL INN SCHOOL,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Farouk Martins on brief pro se.                          
Andrew L. Matz,  Bret A. Cohen and Stoneman, Chandler &amp; Miller LLP                                                                              
on brief for appellee.

                                         

                       January 28, 1998
                                         

     Per  Curiam.  We  have reviewed the  parties' briefs and                            

the record on appeal.   We affirm essentially for the reasons

stated  in the district  court's memoranda and  orders, dated

July 14, 1997 and July 28, 1997.

     We deny  the appellee's request  that we enter  an order

preventing appellant from further court action based upon the

same underlying  facts.   Such  a  request is  more  properly

addressed to  the district court  in the event of  any future

filing.  We  decline to  remark upon  the appropriateness  of

granting such a request and  leave it to the district court's

discretion if and when the occasion for consideration arises.

     Affirmed.  Loc. R. 27.1.                          

                             -2-